DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species:

Implant
Species A: Embodied in Figures 1A, 1B (both the heights (i.e., thicknesses) of the lens and the spatial sizes, at each zone, vary among the different axes to form the angularly-varying phase member 102. To illustrate this structure, both a first height profile 116 of the lens along the first corrective meridian (e.g., at .THETA.=0.degree.) and a second height profile 118 of the lens along a lower power meridian (i.e., at axis 114 shown as .THETA.=10.degree.) are presented at plots 108a and 108b. The height profile of the lens varies at each axis as the first height profile 116 gradually transitions (e.g., as shown by the curved profile 122) into the second height profile 118)
Species B: Embodied in Figures 7A, 7B (the apparatus 100 has an asymmetric height profile 702 in which the maximum height of the face of the apparatus differs between the different zones. To demonstrate the asymmetric height profile 702, representative echelette in zones 102b and 102c of an example refractive surface is shown. In zone 102b, the height of a representative echelette 704 is shown to be greater than the height of a representative echelette 706 in zone 102c)

Species D: Embodied in Figure 13 (the ophthalmic apparatus includes a plurality of alignment markings, including a first set of alignment markings 1302 and a second set of alignment markings 1304, that indicate the corrective meridian of the lens. In some embodiments, the first set of alignment markings 1302 is located at the meridian .theta.=0.degree. and 180.degree.. The second set of alignment markings 1304 may include corresponding sets of markets to define a tolerance band for the lens)
Species E: Embodied in Figures 15A, 15B (the angularly varying phase members are located with a fixed-size zone and varies only along the angular position; The zones 1502a, 1502b, 1502c defined at a first corrective meridian .theta.=0.degree. and 180.degree. (1506) has approximately the same zone length (i.e., cylinder power) as the zones 1502a, 1502b, 1502c defined at a second meridian .theta.=45.degree)
Species F: Embodied in Figures 17A, 17B (angularly-varying phase members and a symmetric height profile; an ophthalmic apparatus having a height profile across the multiple zones (shown as 1702a, 1702b, and 1702c) in which the height of the face of the lens angularly varies with the meridian axes)

Species H: Embodied in Figure 21A (the lens 2100 provides a mono-focal at corrective meridian .THETA.=0.degree. and 180.degree.. In addition, the lens 2100 provides a second mono-focal at corrective meridian .THETA.=90.degree. and -90.degree.. In some embodiments, the mono-focal corrective meridian .THETA.=0.degree. and 180.degree. and the mono-focal corrective meridian .THETA.=90.degree. and -90.degree. have the same focal point. In other embodiments, the mono-focal corrective meridian .THETA.=0.degree. and 180.degree. and the mono-focal corrective meridian .THETA.=90.degree. and -90.degree. have different focal points; the lens 2100 provides a first bi-focal at .THETA.=-45.degree. and 135.degree. and, in addition, the lens 2100 provides a second bi-focal at .THETA.=45.degree. and -135.degree.. In some embodiments, the bi-focal corrective meridian -45.degree. and 135.degree. and the bi-focal corrective meridian .THETA.=45.degree. and -135.degree. have the same focal point. In other embodiments, the bi-focal corrective meridian -45.degree. and 135.degree. and the bi-focal corrective meridian 45.degree. and -135.degree. have different focal points)

Diagrams of exemplary ophthalmic apparatuses that include either refractive or diffractive angularly-varying phase members

Species B: Embodied in Figure 4B (diffractive lens; angularly-varying phase members added to posterior surface)
Species C: Embodied in Figure 4C (refractive lens; angularly-varying phase members added to anterior surface)
Species D: Embodied in Figure 4D (refractive lens; angularly-varying phase members added to posterior surface)

Ophthalmic Apparatus
Species A – embodied in claim 1
Species B – embodied in claim 20
Species C – embodied in claim 21

3.	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, from each of the three groups of species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

4.	A telephone call was made to Attorney Roy Kim on 24 June 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774